UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7530



WILLIE S. MERRIWEATHER,

                                              Plaintiff - Appellant,

          versus


JOHNSTON POLICE DEPARTMENT,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Patrick Michael Duffy, District
Judge. (CA-97-2037-6-23AK)


Submitted:   March 11, 1999                 Decided:   March 17, 1999


Before WIDENER and LUTTIG, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Willie S. Merriweather, Appellant Pro Se. Amy Patterson Shumpert,
HENDERSON & SALLEY, Aiken, South Carolina; Gary Hudson Smith, III,
BRAITHWAITE, MCCANTS & SMITH, Aiken, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie S. Merriweather appeals the district court’s order

granting Appellee’s motion for summary judgment and denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.          We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Merriweather   v.   Johnston   Police   Dep’t,   No.   CA-97-2037-6-23AK

(D.S.C. Sept. 18, 1998).       We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                                AFFIRMED




                                    2